Citation Nr: 1021784	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a January 2008 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Paul, Minnesota, which denied 
the Veteran's claim of entitlement to service connection for 
degenerative joint disease of the left knee.  

In December 2009, the Board remanded the Veteran's claim for 
further development, specifically to afford him a VA 
examination.  This was accomplished, and in March 2010, the 
VA Appeals Management Center ("AMC") issued a Supplemental 
Statement of the Case ("SSOC"), which continued to deny the 
Veteran's claim.  The claims folder has been returned to the 
Board for further appellate proceedings.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran contends that his left knee degenerative joint 
disease is the result of, or is otherwise related to a left 
knee injury incurred during active duty service.  After a 
thorough review of the claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of the claim.  

VA's duty to assist includes the duty to provide an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a 
medical examination must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl at 124.

As noted above, in December 2009, the Veteran's claim was 
remanded in order to obtain a medical opinion concerning the 
etiology of his degenerative joint disease of the left knee.  
A review of the January 2010 VA examination report, however, 
reveals that the examiner stated that she was unable to opine 
as to the cause of the Veteran's disorder without resort to 
speculation.  

In this regard, the Board recognizes that there are some 
medical questions that have no known answers, and a medical 
opinion is not inadequate merely because it is inconclusive.  
However, to be considered adequate, there must be something 
more than a conclusion that the etiology of a particular 
condition is not known or is unknowable.  See Stefl at 124.  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Rather, the examiner must provide a 
sufficient rationale and supporting explanation discussing 
the specific reason(s) for the inability to provide an 
opinion.  

In light of the foregoing, the Board finds that a new VA 
examination should be obtained regarding the etiology of the 
Veteran's left knee degenerative joint disease.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) (if the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain any pertinent VA or private 
treatment records pertaining to the 
Veteran's left knee disorder from January 
2010 to the present and associate with the 
claims folder.  Any negative response 
should be specifically noted.  
2.  Thereafter, the Veteran should be 
scheduled for an examination of his left 
knee with a physician (M.D.) to provide an 
opinion as to the etiology of the 
Veteran's current left knee degenerative 
joint disease.  The complete claims folder 
must be made available to the physician 
for review in conjunction with the 
examination, and the physician should note 
in the examination report that it has been 
reviewed.  Any tests deemed necessary 
should be conducted, and all clinical 
findings should be reported in detail.  
The examiner should also be specifically 
advised that, although the Veteran's 
service treatment records are unavailable, 
the Board has concluded that the Veteran's 
assertions concerning having sustained a 
left knee injury in service have generally 
been found to be credible.  The examiner 
should then elicit from the Veteran a 
complete history of his claimed in-service 
left leg injury, as well as a discussion 
of any subsequent symptomatology and 
treatment both during and since service.   

a.  The examiner should provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's current degenerative 
joint disease of the left knee had its 
onset during service or is related to any 
incident of service, to include a left 
knee injury during basic training, or 
manifested within one (1) year of 
separation from service.  The examiner 
should also comment as to whether the 
current disorder appears to be consistent 
with such an injury.  Any opinion 
expressed must be accompanied by a 
complete rationale, to include a 
discussion of the Veteran's documented 
medical history, as well as his statements 
and assertions.

It would be helpful if the examiner would 
use the following language, as 
appropriate: "more likely than not," 
(meaning likelihood greater than 50%); 
"at least as likely as not," (meaning 
likelihood of at least 50%); or "less 
likely than not" or "unlikely" (meaning 
there is less than 50% likelihood).

The clinician is also advised that the 
term "at least as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "at least as likely" 
support the contended causal relationship; 
"less likely" weighs against the claim.

b.  If the examiner finds that it is 
impossible to provide the requested 
opinion without resort to speculation, it 
should be so stated.  In that case, the 
examiner must specifically support this 
conclusion with a detailed medical 
explanation that takes into consideration 
all of the pertinent evidence of record 
(including the Veteran's self-reported 
history), and addresses such matters as 
whether 1) there is inadequate factual 
information upon which to base an opinion 
(e.g., the lack of service treatment 
records); 2) the question falls outside of 
the limits of current medical knowledge or 
scientific development; 3) the condition 
manifested in an unusual way, such that 
its cause or origin is unknowable; or 4) 
there are other risk factors for 
developing the condition.  
 
3.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to, 
and in compliance with, the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be provided 
with an SSOC and afforded the opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

